Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the original filing of November 30, 2020 and preliminary amendments of February 2nd, 2021.   Claim 1 has been cancelled.  Claims 2-21 have been added. Claims 2-21 are pending and have been considered.

Priority
17106417, filed 11/30/2020 is a continuation of 15926066, filed 03/20/2018, now U.S. Patent #10880104.

Drawings
The drawings filed on 11/30/2020 are accepted.

Specification
The specification filed on11/30/2020is accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 and 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the contains every elements of claims 1-20 of the patent.
17106417
10,880,104 B2
2. (New) An apparatus to enable a data processing system to operate as a node in a blockchain network, the apparatus comprising:
a non-transitory machine-readable medium, and instructions stored in the machine-readable medium,
wherein the instructions, when executed by a data processing system, implement at least part of a blockchain application which enables the data processing system to perform operations comprising: 
automatically determining whether a new block has been committed to a blockchain in a blockchain network for which the data processing system is a node; 
in response to determining that the new block has been committed, 
automatically using a block identifier for the new block 
to generate a prestochanistic timing value; and 
automatically using the prestochanistic timing value to determine whether to trigger contingent operation, 
wherein the operation of automatically using the block identifier for the new block to generate the prestochanistic timing value comprises 
automatically using a function that is both prestochastic and deterministic to determine a current expiration value for the node; 
wherein the operation of using the function that is both prestochastic and deterministic to determine the current expiration value for the node comprises using a node identifier for the node and the block identifier for the new block to determine the current expiration value for the node; and 
wherein the operation of automatically using the prestochanistic timing value to determine whether to trigger the contingent operation comprises using the current expiration value for the node to determine whether registration for the node should be renewed. 
3. (New) An apparatus according to claim 2, wherein the operations further comprise: automatically sending a re-registration request for the node to the blockchain network, in response to a determination that registration for the node should be renewed.
4. (New) An apparatus according to claim 2, wherein the operation of using the current expiration value for the node to determine whether registration for the node should be renewed comprises:
 using the current expiration value for the node and a block number for the new block to determine whether registration for the node should be renewed.
5. (New) An apparatus according to claim 4, wherein: 
the operation of using the node identifier for the node and the block identifier for the new block to determine the current expiration value for the node comprises using the node identifier for the node, the block identifier for the new block, and a predetermined range factor to generate the current expiration value for the node; and 
the operation of using the current expiration value for the node and the block number for the new block to determine whether registration for the node should be renewed comprises using a maximum allowable node registration lifetime, the current expiration value for the node, and the block number for the new block to determine whether registration for the node should be renewed,
6. (New} An apparatus according to claim 2, wherein: the instructions enable the data processing system to serve as a present node; and the operations further comprise: in response to determining that the new block has been committed by a source node, automatically using a function that is both prestochastic and deterministic to determine whether registration for the source node has expired; and automatically rejecting the new block in response to determining that registration for the source node has expired. 
7. (New) An apparatus according to claim 6, wherein the operation of using the function that is both prestochastic and deterministic to determine whether registration for the source node has expired comprises:
using a node identifier for the source node and the block identifier for the new block to determine a current expiration value for the source node; and
using the current expiration value for the source node to determine whether registration for the source node has expired.
8. An apparatus to enable a data processing system to operate as a node in a blockchain network, the apparatus comprising: 
a non-transitory machine-readable medium; and instructions stored in the machine-readable medium,
 wherein the instructions, when executed by a data processing system, implement at least part of a blockchain application which enables the data processing system to perform operations comprising: 
automatically determining whether a new block has been committed to a blockchain in a blockchain network for which the data processing system is a node; 
in response to determining that the new block has been committed,
 automatically, using (a) a block identifier for the new block and 




claim 9

b) a function that is both prestochastic and deterministic to determine a current expiration value for the node; 





automatically using the current expiration value for the node to determine whether registration for the node should be renewed; and

 automatically sending a re-registration request for the node to the blockchain network, in response to a determination that registration for the node should be renewed.

10. An apparatus according to claim 9, wherein the operation of using the current expiration value for the node to determine whether registration for the node should be renewed comprises: 
using the current expiration value for the node and a block number for the new block to determine whether registration for the node should be renewed.
11. An apparatus according to claim 10, wherein:
 the operation of using the node identifier for the node and the block identifier for the new block to determine the current expiration value for the node comprises using the node identifier for the node, the block identifier for the new block, and a predetermined range factor to generate the current expiration value for the node; and
 the operation of using the current expiration value for the node and the block number for the new block to determine whether registration for the node should be renewed comprises using a maximum allowable node registration lifetime, the current expiration value for the node, and the block number for the new block to determine whether registration for the node should be renewed.
12. An apparatus according to claim 8, wherein: the instructions enable the data processing system to serve as a present node; and the operations further comprise: in response to determining that the new block has been committed by a source node, automatically using a function that is both prestochastic and deterministic to determine whether registration for the source node has expired; and automatically rejecting the new block in response to determining that registration for the source node has expired.
13. An apparatus according to claim 12, wherein the operation of using the function that is both prestochastic and deterministic to determine whether registration for the source node has expired comprises: 
using a node identifier for the source node and the block identifier for the new block to determine a current expiration value for the source node; and
 using the current expiration value for the source node to determine whether registration for the source node has expired.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al U.S. 2018/0174143 A1 in view of Bowman et al U.S.2016/0379212 A1 in further view of Bortnikov et al U.S. 2016/0308882 A1 in further view of Ahlback et al WO 2018/103850 A1.
Claim 9:  Bastide et al teaches an apparatus to enable a data processing system to operate as a present node in a blockchain network (par.19, 27-29), the apparatus comprising:
 a non-transitory machine-readable medium (par.19, 27-29); and
instructions stored in the machine-readable medium, wherein the instructions, when executed by the data processing system, implement at least part of a blockchain application which enables the data processing system to perform operations (par.19, 27-29) comprising:
 	automatically determining whether a new block has been committed to a blockchain in a blockchain network for which the data processing system is a present node (par.14-16, 19-20, when presenting the commit time (which may be automatically determined) to the transaction parties, adding, as part of the commit, a "reason" checksum to the ledger to denote the details of the transaction may also be desirable. This reason may be logged prior to any committed transaction so even if the transaction fails, the purpose is established for future reference purposes. In operation, the shared commit agreement may be in the form of smart contract and may cause a transaction to be committed to the blockchain upon expiration of the time window for that transaction); 
Bastide et al does not explicitly teach, however Bowman et al in a similar field of endeavor teaches: 
in response to determining that the new block has been committed (Fig.2, receiving valid block), automatically using a block identifier for the new block to generate a prestochanistic timing value (par.36-37, 44 await timer is created (block 240). In an embodiment, this wait timer is generated within the TEE and may be based on the local mean value calculated, as well as information associated with current and previous blocks of transactions (e.g., hash values associated with these transaction blocks). a create timer function may be called within the TEE to calculate this wait timer. In an embodiment, the computed local mean value, a most recently block of committed transactions, and a block to be validated are provided as inputs to this function. Referring now to Table 2, shown is an example pseudo-code for calculation of a wait timer value in accordance with an embodiment of the present invention); and 
automatically using the prestochanistic timing value to determine whether to trigger a contingent operation (par.50, At the conclusion of the wait period, a timer expiration or other expiration signal may be triggered and sent to the TEE in order to create the wait certificate (assuming that no other validated block of transactions has been received in the system before the expiration of the wait timer). In an embodiment, a wait certificate creation function can verify that the wait timer was generated by a call to a function executing in a TEE, and that the time has expired). 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bastide et al with the addition feature of Bowman et al in order to provide security of electronic transactions, as suggested by Bowman et al par.1.
The combination fails to teach, however Bortnikov et al in the same field of endeavor teaches:
automatically using a function that is both prestochastic and deterministic to determine whether registration for the source node has expired (par.57-60, check lease status prior to providing a client notification to commit a transaction, such as to commit table 140, for example. A transaction manager, for example, may not indicate to a client to commit a transaction during a guard period and/or after lease expiration. As long as a transaction manager, such as transaction manager 130, is able to renew its lease within a specified time period for renewal, however, a transaction manager, such as transaction manager 130, may continue to notify clients regarding being able to commit a transaction. In an embodiment, as a result of a transaction manager, such as transaction manager 130, operating during a period in which a lease remains valid, timestamps from an earlier epoch should not appear in a commit table, for example); and 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Bastide et al with the addition feature of Bortnikov et al in order to managing transactions in a distributed content transaction system, as suggested by Bortnikov et al abstract.
 The combination fails to teach, however Ahlback et al in the same field of endeavor teaches:
automatically rejecting the new block in response to determining that registration for the source node has expired (page 8, lines19-30, preceding the first reincarnation block in the blockchain will be delete based on the expiry time defined the genesis block).
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of over Bastide et al with the addition feature of Ahlback et al in order to enable applications (in which transactions have a certain validity time) to use this type of blockchain with more efficient storage and processing requirements, as suggested by Ahlback et al page 2, lines 22--26.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al U.S. 2018/0174143 A1 in view of Bowman et al U.S.2016/0379212 A1 in further view of Bortnikov et al U.S. 2016/0308882 A1 in further view of Ahlback et al WO 2018/103850 A1.
Claim 12: the combination teaches wherein: 
the operation of automatically using the block identifier for the new block to generate the prestochanistic timing value comprises automatically using a function that is both prestochastic and deterministic to determine a current expiration value for the node (Bowman et al, par.36-37, 44); and 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bastide et al with the addition feature of Bowman et al in order to provide security of electronic transactions, as suggested by Bowman et al par.1.
the operation of automatically using the prestochanistic timing value to determine whether to trigger the contingent operation comprises using the current expiration value for the present node to determine whether registration for the present node should be renewed (Bortnikov et al, par.57-60). 
Therefore, it would have been obvious for one ordinary skill in the art before the effective filing date of the invention to modify the combined teaching of Bastide et al with the addition feature of Bortnikov et al in order to managing transactions in a distributed content transaction system, as suggested by Bortnikov et al abstract.
Claim 13: the combination teaches an apparatus according to claim 12, wherein the operations further comprise:
automatically sending a re-registration request for the present node to the blockchain network, in response to a determination that registration for the present node should be renewed (Bortnikov et al, par.57-60).

Allowable Subject Matter
Claims 10-11, 14-15are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 and 16-21 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Friday, December 9, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436